Citation Nr: 1510217	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  05-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment, including testicular tumor surgery in May 1995.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

This case was initially remanded by the Board in January 2007 for additional development.  In September 2009, the Board issued a decision, which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand, the Court set aside the Board's September 2009 decision and remanded the claim for further adjudication.  This case was again remanded by the Board in December 2010 and May 2012 for additional development.

In April 2013, the Board issued yet another decision, which denied the claim on appeal.  Thereafter, the Veteran again appealed the Board's decision to the Court.  In a July 2014 Memorandum Decision, the Court set aside the Board's April 2013 decision and remanded the claim to the Board for further adjudication.  


FINDINGS OF FACT

1.  The Veteran underwent surgery for left inguinal exploration and left testis biopsy that lead to the removal of the left testicle in May 1995.
 
2.  Evidence of record does not establish that the Veteran failed to give informed consent for the May 1995 VA surgery, or that he has any additional disability related to that May 1995 surgery that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing reasonable care; or, that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for any additional disability as a result of VA medical treatment, including testicular tumor surgery in May 1995, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's August 2002, September 2002, April 2004, and March 2005 letters, as well as the January 2007 and December 2010 letters, provided both before and after the initial adjudication of the claim on appeal in August 2003, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in a December 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, records from the Social Security Administration (SSA), and post-service VA outpatient and inpatient treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA medical examinations and medical opinions in May 2003, January 2009, April 2009, December 2010, and August 2012 in order to determine the nature, cause, and proximate cause of his claimed additional disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the VA medical opinions obtained in December 2010 and August 2012 were adequate, as they were based upon a complete review of the evidence of record, contained cited rationale, and considered of the Veteran's lay statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in January 2007, December 2010, and May 2012 and remanded for additional evidentiary development, to include obtaining outstanding treatment records as well as affording the Veteran adequate VCAA notice and VA examination and medical opinions.  The Board finds substantial compliance with the January 2007, December 2010, and May 2012 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  While the Veteran's VA treatment was before that date in 1995, he filed his claim after that date in 2001.  Thus, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

A longitudinal review of the record showed that the Veteran submitted a claim for nonservice-connected disability pension benefits in February 1999.  At that time, he noted that he had surgeries in 1981 and 1995 for right and left testicular cancer. He reported he had been placed on a lifting restriction of 10 pounds since his last surgery.  He also commented he had been told by two doctors and two employers that he could not get a job because of his cancer and that the insurance would not cover him.  He further reported that he had severe emphysema and depression.

The Veteran submitted a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 in September 2001 related to a May 1995 surgical procedure at a VA medical center (VAMC).  He contended that the operation "messed me up."  He reported that, during the operation, various things were cut that caused him problems.  He related having numbness in the area of the operation, a tender and painful scar, and bowel problems.  He further maintained that, since having his testicles removed and being unable to work, he had developed psychiatric problems.  

The Veteran submitted a copy of a favorable decision from SSA dated in December 1999.  The Veteran was found to be disabled as of May 7, 1995.  The decision listed the following impairments: emphysema, hypertension, history of testicular cancer, post bilateral orchiectomies, one in 1981 and one in 1995; left inguinal hernia; bipolar disorder and personality disorder, not otherwise specified (NOS).  It was noted that these disabilities prevented the Veteran from being able to engage in any substantial gainful activity.  The decision cited medical evidence that included evidence of the Veteran's evaluation and surgery by VA for his left orchiectomy in May 1995 as well as additional VA treatment records showing cysts on the liver.  The Veteran was also noted to receive psychiatric treatment from VA and the results of the treatment were summarized that the Veteran was unable to behave in an emotionally stable manner, relate predictably in social situations, or demonstrate reliability.  It was noted that the SSA psychologist had diagnosed the Veteran with bipolar disorder and personality disorder, NOS and that a SSA physical examination reflected diagnoses of emphysema, history of testicular cancer surgeries, and the later development of a left inguinal hernia postoperatively. 

VA hospital treatment records dated in April 1995 reflected complaints of a painful knot on the left testicle over the past two to three months.  The Veteran reported that he was status post right orchiectomy 15 years earlier for Leydig's cell carcinoma.  The consult included an assessment of left testis tumor. 

Records show the Veteran was informed of the planned operative procedures, including left testis biopsy and possible orchiectomy, that alternative treatments were reviewed, and that significant postoperative risks including bleeding, infection, failure to remove cancer, infertility, and impotence were discussed.  The Veteran provided his signature to the informed consent form.  The form was also signed by a counseling physician and witnessed on May 1, 1995. 

A May 1995 VA operation report noted the Veteran was hospitalized for an elective left inguinal exploration and testis biopsy and possible orchiectomy if neoplasm was found.  It was indicated that after studies revealed a neoplasm of unknown cell origin during surgery on May 2, 1995, a left orchiectomy for potential cure of the testicular tumor was performed.  The Veteran was reported to tolerate the procedure well, that there were no complications and that he was taken to the recovery room in stable condition.  A May 1995 pathology report listed a diagnosis of small Leydig cell tumor, no blood vessel or perineural space invasion.  A May 19, 1995, post-operative genitourinary report noted the Veteran had a possible decreased libido, but no major complaints and had experienced successful intercourse. 

In a September 2002 statement, the Veteran asserted that he had bipolar disorder and a personality disorder with trouble in controlling his impulses and anger.  He indicated that he had cysts on his liver and a family history of liver cancer.  While he reported he had his right testicle removed in 1981 and did not have any troubles after the surgery, he indicated that he had nothing but problems after his surgery in 1995, having no sex life until recent years due to treatment.  He also reported that he had a lot of pain, describing an area several inches below his scar and down his leg and six to eight inches wide.  He related that he was told it was nerves healing. The Veteran also asserted that he had a hernia that the doctors originally wanted to operate but could not guarantee success as well as irritable bowel syndrome (IBS) caused by his medications.  However, he did not identify what medications or whether they were prescribed as a direct result of his surgery in May 1995.  The Veteran also said that he had arthritis in his left shoulder as a result of a fall in June 1999 and had a seizure from taking Paxil. 

VA treatment records for the period from April 1995 to November 1995 and September 2001 to April 2003 were associated with the record but did not show any surgically-related problems for the Veteran.  He was noted to have a decreased sex drive in July 1995 that was addressed through injections of testosterone. Records from 2001 and beyond revealed that the Veteran was seen for complaints of left shoulder pain in September 2001.  In December 2001, the Veteran had acromioclavicular (AC) joint instability from a fall and probable separation approximately three years earlier.  He was also seen for complaints of abdominal pain and some fecal incontinence in September and October 2001.  At that time, it was noted that he had recently traveled to Mexico and it was felt that his complaints could be infectious in light of his travel or IBS.  The Veteran underwent additional evaluation for his gastrointestinal (GI) complaints, to include a colonoscopy.  In December 2001, it was noted that a cause of the Veteran's complaints of abdominal pain had not been identified.  There were possibilities of infection, hernia incarceration, or IBS.  Additional records dated in 2002 showed that the Veteran's symptoms were improved with increased fiber intake and tricyclic antidepressants (TCA).  In a February 2002 physical therapy note, the Veteran complained of scar incisional pain from his surgery that affected his ability to perform some exercises. He was also seen periodically in psychiatry with a primary diagnosis of manic depression.  An April 2003 social work treatment record noted the Veteran's self-report of various problems with his temper and several incidents.  He also asserted that VA doctors "messed my stomach up" with his surgery in 1995.

An April 2003 Report of Contact included the following list of medical conditions the Veteran believed were due to his surgery in May 1995:  a left shoulder disability due to fall from seizures and seizures caused by taking Paxil; hair loss as secondary to taking Paxil; a psychiatric disorder (bipolar with explosive temper); bowel complaints, to include IBS, due to medications to treat arthritis and Paxil; liver cysts secondary to medication; and loss of use of a creative organ as well as a hernia as directly due to his surgery.

In a May 2003 VA mental disorders examination report, the Veteran complained that he had a hernia after his left testicle was removed and that he had IBS as a result of all his medications.  The examiner noted the Veteran had a history of physical complaints prior to age 30, before 1995; history of headaches, back pain, joint pain, and leg pain; and received VA psychiatric treatment with diagnoses of bipolar disorder with mood swings and an inability to control his temper.  The Veteran reported that he was placed on Paxil and developed seizures from it that stopped when that medication was discontinued.  He further reported that he was put on Lithium, but could not tolerate it due to GI symptoms.  The Veteran asserted that his unemployability was due to left inguinal pain that virtually paralyzed his left leg, such that he could not stand on it. 

The examiner indicated that after appropriate investigation, each of the symptoms discussed above was fully explained by know general medical condition or the direct effect of alcohol abuse.  The examiner then listed an Axis I diagnosis of somatization disorder, an Axis II diagnosis of antisocial personality disorder.  The examiner also highlighted that the Veteran's diagnosis of bipolar disorder was mistaken, as the Veteran did not have highs and lows or mood swings.  The examiner did not relate the diagnosis of a somatization disorder to the Veteran's surgery in May 1995. 

In a May 2003 VA general medical examination report, the Veteran claimed that, as a result of his May 1995 left radical orchiectomy, he had an erectile dysfunction, hernia, numbness, scar tenderness, a left shoulder disorder secondary to a fall during a seizure, hair loss, IBS, dizziness, and a liver cyst.  He also stated he was unable to work due to these residual disorders.  It was noted that the Veteran reported he underwent a right orchiectomy in 1981 with prosthetic placement as well as a left radical orchiectomy in 1995.  He complained that, post-operatively, he had numbness along the left inguinal area into the left medial thigh, a left inguinal hernia, erectile dysfunction, generalized hair loss, seizures, and dizziness. 

The Veteran reported some hair loss over recent years, which was generalized, noted mostly when he combed his hair.  The Veteran also indicated that he was placed on Paxil, by his report, during 1999 and 2000, and had been followed by mental health service at the St. Louis VA routinely.  He stated that he developed "seizures", which led to a fall in which he injured his left shoulder.  The examiner acknowledged that the Veteran's records showed he had an evaluation in St. Louis VAMC of the left shoulder, indicating an AC joint separation in December 2001.  The Veteran described having a history of anger control problems and difficulty interacting with others. 

On physical examination, the examiner indicated that there was no scalp rash or lesion and that the Veteran's body hair was preserved.  The examiner noted there was tenderness to the left orchiectomy surgery scar and that a hernia could not be overtly detected.  There was sensory loss to light touch and pinprick in the left inguinal area to the left medial thigh.  The listed diagnoses included no significant evidence of hair loss, but it was noted that hair loss was associated on occasion with testosterone injections.  The examiner opined that IBS was unlikely related to any medication, but that seizures were a known side effect of selective serotonin reuptake inhibitor medication and that, as the Veteran's seizures resolved after cessation of Paxil, his left shoulder separation as a result of a seizure was secondary to medication. The examiner further opined that the Veteran's erectile dysfunction was a clear sequelae of his bilateral orchiectomy and that any inguinal hernia found to be present was more likely than not secondary to his 1995 surgery. It was also the examiner's opinion that numbness in the left inguinal area and medial left thigh as well as associated tenderness at the scar site was more likely than not related to the 1995 surgical procedure. 

In an August 2003 rating decision, the RO denied the Veteran's claim for benefits. The denial included claimed disorders of depression, seizure disorder, hair loss, left shoulder fracture, IBS due to medication, liver cysts due to medication, loss of use of a creative organ and left inguinal hernia.  Thereafter, the Veteran submitted his notice of disagreement in September 2003. 

A December 2004 Decision Review Officer (DRO) informal conference report noted that the claimed disabilities from VA treatment required evidence of fault or negligence on the part of VA or that they were the result of some unintended consequence.  The report noted that there was no evidence of negligence on the part of VA. 

In a November 2006 statement, the Veteran asserted, in essence, that he had not been informed of the risk of possible testicle loss for the May 1995 surgery and that the testicle was removed without his "knowing consent."  He contended that the signatures of the doctor and nurse who "allegedly" provided counseling of the nature and purpose of the procedure, the possible alternative methods or treatment, the risks involved, and the possibility of complications were not legible.  He added that he had recently been treated for Peyronie's Disease and that his doctor considered that disorder to be directly related to his left orchiectomy.

In a January 2009 VA examination report, the Veteran indicated that he had taken hormone replacement and medication for erectile dysfunction since his May 1995 surgery.  He also reported that he had a hernia since that operation, which a general surgeon had informed him would be more problematic if it were fixed, and that he had self-treated many kidney infections.  The examiner noted there was no evidence of hernia on physical examination and that a review of the medical records revealed no evidence of renal impairment, abnormal urine findings, or treatment for a urinary infection.

In April and June 2009 VA medical opinions, the examiner noted that the Veteran underwent a testicular biopsy and radical orchiectomy in 1995 and that the Veteran was complaining of disability of painful left leg and groin area with numbness and inability to work as well as erectile dysfunction.  The examiner noted there was also an issue of a possible hernia that had developed subsequent to the Veteran's surgical procedure.  Based on review of the operative note and subsequent care, the examiner found that the May 1995 left testicle orchiectomy performed during VA hospitalization was apparently properly performed and appeared to be a routine radical left orchiectomy.  The examiner noted that the surgery could have caused numbness, but that it was unlikely that the type of numbness described by the Veteran occurred because of the wound.  The examiner further stated that none of the disorders, and certainly not of the severity described, would have been due to the left testicle orchiectomy.  The examiner highlighted that, while erectile dysfunction could have potentially developed due to bilateral orchiectomy, there was no fault by the physicians involved in removing the Veteran's testicle.  The examiner noted the Veteran's history of Peyronie's disease, indicating that it had no relation to the other procedures. 

After reviewing the entire record, the examiner concluded that the May 1995 surgery did not permanently worsen any preexisting disability; that none of the claimed disorders were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA in furnishing care; and that no claimed disability was caused by an event not reasonably foreseeable.  In summary, the examiner found no concern for improper surgery or any fault by the hospital or surgeon.  It was noted that the surgeon's concern that the Veteran had a testicular neoplasm was valid and the testicle was removed appropriately.  The examiner added that his only minor concern was that for testicular tumors, such as Leydig cell tumors, excision of the tumor itself with leaving the rest of the testicle intact is appropriate.  It was noted that the concern that the surgeons had that this was a testicular neoplasm was valid and subsequently removed the entire testicle.  The examiner further noted that it had been shown that testicular neoplasia can spread if the tumor is exposed outside of the testes, but stated that he did not know that would have been appropriate in this instance especially in 1995, when less of these particular concerns were understood. 

In the June 2010 Joint Motion for Remand, the parties challenged the adequacy of part of the April 2009 VA examination report as well as found the April 2009 VA examiner's rationale as unclear as to whether any claimed disability was caused by an event not reasonably foreseeable. 

In a December 2010 VA medical opinion, the examiner noted review of the records, to include the VA clinic records from 1995 and the prior VA examination reports.  The examiner provided a history of the Veteran's case that included a right orchiectomy in 1981 for a testicular tumor, alleged to have been a Leydig cell tumor and believed to be benign.  The examiner noted this was not documented in the claims folder, but was mentioned in several historical accounts.  After the surgery in 1981, the Veteran had a scrotal ultrasound, which showed no left testicular abnormality.  A prosthesis was placed in the right scrotum after the orchiectomy and there had been no history of metastasis from that testicular tumor.  In 1995, the Veteran was found to have a mass on his left testicle and a scrotal ultrasound revealed a tumor mass.  The Veteran was advised about the possible infertility and erectile dysfunction that might occur, should a left orchiectomy be necessary, and he was agreeable to the procedure.  The examiner noted that the tumor was biopsied at the time of the surgery, and the pathology was uncertain as to malignancy or benign tumor.  The examiner indicated that, because of this uncertainty, the surgeon appropriately elected to do a left inguinal orchiectomy. The surgical description of the surgery, at that time, indicated that the spermatic cord was dissected free to the level of the internal oblique muscle. The examiner also stated that it could be logically assumed that there was no metastatic complication to the tumor or the surgical removal of the tumor. 

The examiner detailed that replacement testosterone was tried in a testosterone patch, but that the Veteran was not able to tolerate this and was started on injections of testosterone beginning in July 1995.  It was noted that the record showed that the testosterone injections resulted in good erections and that the Veteran was given Viagra, which also allowed him to have proper erections.  The examiner also noted that, in 2002, the record revealed that the Veteran had a Peyronie plaque of the penis and was given Vitamin E with good plaque resolution.  The examiner related that, after the 1995 surgery, the Veteran said that he had had a hernia on the left and reported that a general surgeon had elected not to fix the hernia, allowing that a surgical procedure would cause more trouble than it would help.  The examiner noted that these assertions were not documented in the records.  The examiner further noted the Veteran's complaints of back pain, leg pain, blackout spells, seizure disorder, numbness of the left inner thigh and discomfort in the groin, tenderness of the scar, IBS, dizziness, and liver cyst. 

The examiner noted review of the May 2003 VA examination findings that showed a normal circumcised phallus and a testicular prosthesis in place in the right scrotum, but no other testicular mass.  There was some tenderness of the surgical scar on the left, and the hernia could not be diagnosed at that time.  There was sensory loss to light touch and pinprick along the left inguinal region into the left medial thigh, the area supplied by the ilioinguinal nerve.  The examiner also noted review of the March 2009 VA examination findings that showed a smooth prosthesis in the right hemiscrotum and a left empty hemiscrotum with no evidence of a hernia on either side with a cough, Valsalva, or deep palpation.  It was indicated that no mention was made, at that time, of a sensory loss.  The examiner then commented that it was known that a prolonged course of testosterone injections could produce hair loss.  It was noted that the Veteran was given Paxil for depression, and that Paxil was believed to be the cause of his seizures, which resolved after he was taken off of Paxil.  The Veteran was noted to have no recurrence of seizures since having been taken off Paxil.

Thereafter, the examiner provided the following opinions:

It is my opinion after reviewing the surgical record that the procedure was properly performed without immediate complications. 

It is my opinion that the Veteran's hair loss was at least as likely as not caused by prolonged testosterone injections, which were necessitated by the Veteran's bilateral orchiectomies.

It is my opinion that the Veteran's numbness of the medial left thigh was caused by trauma to the ilioinguinal nerve during the course of the surgery.  Such an injury, if the nerve is interrupted, may cause numbness but would not be likely to cause pain as the Veteran complains.  However, if the nerve was traumatized and scar tissue formed about it, it is at least as likely as not that the numbness the veteran feels and pain in the upper medial thigh are secondary to the surgical exploration of the inguinal canal in connection with the orchiectomy in 1995. (Please see attached literature).

It is my opinion that the scar tenderness is at least as likely as not secondary to the surgical process, the result of scar tissue involving the nerve resulting in the tenderness. 

It is my opinion that this Veteran's erectile dysfunction initially was caused by bilateral orchiectomy.  Erectile dysfunction is dependent on testosterone and with the testes surgically absent, no testosterone was being secreted.  The testosterone injections, documented as enabling this Veteran to have erections, was appropriately given postoperatively. 

It is my opinion that the Veteran's irritable bowel syndrome is not at least as likely as not secondary to his bilateral orchiectomies.  Because the cause of irritable bowel syndrome is not clear in the medical community, it is my opinion that this Veteran's irritable bowel syndrome cannot at least as likely as not be due to his bilateral orchiectomies, specifically his left orchiectomy.

It is my opinion that this Veteran's dizziness and seizure problem are not at least as likely as not related to his orchiectomy.  It was shown that the Veteran was treated for psychiatric disorders, which cannot beyond mere speculation, be attributed to this Veteran's bilateral orchiectomies and once the Paxil was stopped, the seizure disorder disappeared.

Dizziness is a very nonspecific symptom and for that reason, it is my opinion that it cannot at least as likely as not be attributed to his orchiectomy. 

It is noted that medical literature states that liver cysts are sometimes associated with testosterone therapy, and it is my opinion that it is at least as likely as not that that is true in this Veteran's circumstances.

It is my opinion that the claimed disorders were not at least as likely as not a certain or near certain risk of the left orchiectomy in 1995.  Also, it is my opinion that they did not worsen any pre-existing disability that may have been present, inasmuch as no pre-existing disability has been recorded.

It is my opinion that the claimed disorders were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care and medical and surgical treatment in May of 1995.  Only the claimed disability of erectile dysfunction was reasonably foreseeable, and the numbness of the inner medial thigh was possibly reasonably foreseeable, inasmuch as that is a known complication from inguinal orchiectomies or inguinal herniorrhaphy.

With regard to the Veteran's claim of hernia, 2 examiners, 1 in 2003 and 1 more recently in 2009, have been unable to detect an inguinal hernia.  It is my opinion that with 15 years having elapsed since the Veteran's 1995 surgery, that if an inguinal hernia would be the result of the surgery that it would long since have been diagnosable.

 See VA medical opinion of December 2010.

The December 2010 VA examiner attached several medical articles to the December 2010 VA medical opinion that addressed nerve injuries associated with laparoscopic inguinal herniorrhaphy and treatment for Leydig cell tumors.  The information regarding inguinal herniorrhaphy did note several possible complications, to include accidental injury to the surrounding vascular and nervous structures.  In regard to Leydig tumors, the material noted that radical orchiectomy, with high ligation of the spermatic cord, was the procedure of choice for suspected testicular cancer.

The Veteran's attorney submitted several hundred pages of VA treatment records, for the period from March 2009 to August 2010, in March 2011.  Several entries addressed related conditions.  The Veteran underwent a colonoscopy in March 2009.  Findings showed hyperplastic polyps of no clinical significance.  A July 2010 urology clinic note noted the Veteran was doing well and was still receiving intramuscular testosterone with good erections.  He was also taking Vitamin E for his Peyronie's plaque. 

In an August 2009 VA treatment record, the Veteran complained of recurrent syncope since 1995 when changing positions.  A neurology clinic note from September 2009 reviewed the Veteran's history of bilateral orchiectomies.  The Veteran reported he had experienced episodes of syncope since his surgery in 1995 as well as chronic pain in the region of numbness on his left thigh.  The examiner noted reduced sensation in the left ilioinguinal region.  He was to undergo further evaluation.  In June 2010, the results of an electroencephalogram (EEG) showed no significant abnormalities during an awake and drowsy EEG.  Also included were the results of electromyograph (EMG)/nerve conduction velocity (NCV) testing.  While the Veteran gave a 15 year history of left inguinal and thigh pain and numbness, it was concluded that there was a normal electrophysiological study with no evidence of polyneuropathy, left obturator neuropathy, or lumbosacral radiculopathy.

In June 2010, a VA examiner noted the Veteran's history of bilateral orchiectomies and that his Peyronie's had resolved with discontinued use of Vitamin E.  It was noted that the Veteran was 15 years past his last surgery and that it was reasonable to stop yearly computed tomography (CT) scans for evidence of cancer.  He was seen in the neurology clinic for another syncopal episode in August 2010.  He also complained of pain and numbness over the medial aspect of the left thigh as well as reported having had two to three spells since his last visit.  The assessment was that the Veteran had syncopal spells and obturator sensory complaints but was status post normal EEG, EMG/NCV and a magnetic resonance imaging (MRI) that showed nonspecific white matter changes of the brain.  In February 2011, the Veteran indicated that he experienced episodes about once a month. The assessment was obturator neuropathy by clinical examination, not evidenced on EMG/NCV and syncopal episodes.  The records included a report of a CT scan of the head from August 2009.  The interpretation was that it was a negative examination. The May 2010 MRI was interpreted to show small focal nonspecific white matter lesion in the right frontal lobe.  The records also contained a number of entries that reported the Veteran was allergic to Paxil, Lithium, and Toradol injections.

Records from SSA were obtained in June 2012.  The records show that his primary disability was listed as an affective disorder and his secondary disability was listed as a personality disorder. The SSA records included VA treatment records for the period from April 1995 to September 1999.  Follow-up urology visits in 1996 noted the Veteran to be doing well.  He first complained of abdominal pain in July 1997.  The assessment at that time was nonspecific abdominal pain.  The Veteran underwent a CT scan of the pelvis to address his complaints in July 1997.  The report noted findings of one or two small focal lesions in the liver, which were noted to most likely represent benign cavernous hemangiomata or similar coincidental lesions, particularly if the Veteran's liver functions were normal. A May 1998 VA general surgery consult noted that the Veteran as complaining of a persistent right inguinal hernia.  

A June 1998 VA psychiatric consult showed findings of situational depression.  Several attempts were made to contact the Veteran with no response.  A VA primary clinic note from September 1998 noted dizziness and it was questioned if this was a component of anxiety.  It was noted that the Veteran refused psychiatric or serotonin uptake.  In a February 1999 psychiatric evaluation for SSA, the Veteran reported difficulty in controlling his temper and was diagnosed with impulse control disorder and personality disorder, NOS as well as prescribed Lithium and Depakote.  In March 1999, he reported better control of his temper and was prescribed Lithium and Valproic acid.  In April 1999, he reported that his hair was falling out and wanted to be taken off his Lithium.  The drug was discontinued. 

The Veteran was seen in the primary care clinic in June 1999.  It was noted that this was a follow-up after an emergency department visit.  He reported that he was walking alone and took a few steps and then fell to the ground with left shoulder pain.  A June 1999 X-ray report of the left shoulder showed no evidence of fracture, dislocation, bony destruction or soft tissue calcification.  The Veteran denied ever having fallen like this before but had had episodes of dizziness and it was noted that the Veteran was not taking Lithium, as it hurt his stomach.  In July 1999, the Veteran was seen in the emergency room for symptoms that were assessed as either seizures or pseudoseizures.  In August 1999, the Veteran reported his episode in July 1999 as a lack of awareness.  He gave a two year history of experiencing dizziness and passing out.  A past medical history taken at that time included notations of depression, questionable bipolar disorder, and questionable left scrotal hernia.  The assessment was rule out seizures and the plan was to do an EEG and MRI of the brain.  A general surgical consult, from August 27, 1999, noted that the Veteran presented with complaints of left groin pain and a history of a left orchiectomy due to Leydig's cell tumor.  The Veteran gave a history of developing pain two years after his surgery.  The examiner noted that there was swelling that was easily reducible and that the Veteran had to be cleared by neurology before consideration of any type of a hernia repair.  In a psychiatric clinic note dated in September 1999, it was indicated that the Veteran was being investigated for a seizure disorder.  He reported that he had not had any additional passing out spells, was sleeping better, and that his medications were very helpful.  The examiner prescribed Valproic acid and Paxil. 

In an August 2012 VA medical opinion, the examiner was requested to address whether the several claimed disabilities were considered to be a complication that would be an ordinary risk of the Veteran's left orchiectomy.  The examiner also included opinions in regard to downstream elements of treatment involving testosterone injections and oral Viagra.  The examiner noted that he had reviewed the record in developing his opinions.

The examiner opined that numbness and discomfort of the groin were "at least as likely as not (greater than 50/50 probability)" a complication that would be considered an ordinary risk of the treatment provided, including orchiectomy, testosterone injections, and oral Viagra.  In the cited rationale, the examiner stated that peripheral nerve injury due to nerve trauma was a known complication of orchiectomy but occurred infrequently and was listed as occurring in less than one percent of complications.  Citing to specific medical literature in support of his conclusion, the examiner opined that, given the Veteran's complaints, damage to the ilioinguinal nerve likely caused his symptoms.

The examiner opined that numbness of the leg was "less likely than not (less than 50/50 probability)" a complication that would be considered an ordinary risk of the treatment provided, including orchiectomy, testosterone injections, and oral Viagra.  In the cited rationale, the examiner noted that, although damage to the ilioinguinal nerve causing local symptoms had been described following orchiectomy, broader effects causing leg pain had not been reported.  Citing to specific medical literature in support of his conclusion, the examiner determined that this symptom was not an expected complication of testosterone or Viagra.  The examiner then concluded that it seemed unlikely to have been caused by orchiectomy, testosterone, or Viagra.

The examiner opined that scar tenderness was "at least as likely as not (greater than 50/50 probability)" a complication that would be considered an ordinary risk of the treatment provided, including orchiectomy, testosterone injections, and oral Viagra.  In the cited rationale, the examiner noted that persistent surgical-site pain was a recognized adverse effect that was not uncommon and occurred by several different mechanisms.  After citing to specific medical literature in support of his conclusion, the examiner highlighted that a 2003 VA examination report documented tenderness of the left surgical scar.  The examiner then concluded that the Veteran most likely had persistent pain at his surgical site for the left orchiectomy.

The examiner opined that erectile dysfunction was "at least as likely as not (greater than 50/50 probability)" a complication that would be considered an ordinary risk of the treatment provided, including orchiectomy, testosterone injections, and oral Viagra.  In the cited rationale, the examiner noted that testosterone produced by the testes was required for normal sexual function. Therefore, erectile dysfunction was a known complication of orchiectomy.  Given that the Veteran had no right testicle, sexual dysfunction due to testosterone deficiency would be an expected complication of his left orchiectomy.  However, given the risk from his left testicular tumor, the examiner found this to be an acceptable complication.  The examiner indicated that without this surgical procedure, the Veteran would have been at risk for progression of his tumor.  The examiner added that replacement of testosterone after surgery was an appropriate treatment, and allowed the Veteran to continue to have sexual function. 

Finally, the examiner opined that liver cysts and hair loss were "less likely than not (less than 50/50 probability)" a complication that would be considered an ordinary risk of the treatment provided, including orchiectomy, testosterone injections, and oral Viagra.  In the cited rationale, the examiner noted that liver cysts and hair loss had not been described as an expected complication of orchiectomy.  Citing to specific medical literature in support of his conclusion, the examiner noted that there was no evidence in the record of either clinically significant hair loss or liver disease.  The examiner further highlighted that, although the pelvic CT scan from July 1997 identified one or two small focal lesions, those were unlikely to represent a significant disease process.  The examiner added that, consistent with this, there was no evidence of impaired liver function and that the orchiectomy had the potential to increase scalp hair by preventing male-pattern baldness.

Additional VA treatment records dated from August 2011 to August 2012 in Virtual VA did not address conditions related to the matters on appeal.  

In the November 2013 Appellant Brief, the Veteran's attorney argued that informed consent for the May 1995 left testicle removal had not been obtain.  The Veteran was noted to maintain that he was not properly informed that the testes would be removed if there was not cancer present.  He asserted that "this was not an emergency situation required removal of the testes, if the pathology report was indeterminate."

In the July 2014 Memorandum Decision, the Court set aside the Board's prior April 2013 decision for its failure to consider the Veteran's challenge as to whether he provided informed consent to the May 1995 surgical procedure and whether the signed consent form was more probative than the Veteran's assertions that he did not provide informed consent.  The Court noted the Board did not make the requisite factual findings whether the scope the Veteran's informed consent included consent to an orchiectomy where the biopsy was inclusive nor did the Board address whether any failure to discuss this issue was a minor deviation because a reasonable person in the Veteran's situation would have proceeded with the surgery even if advised of the risk that an orchiectomy may have performed if the biopsy was inconclusive.  It was noted that the Board must address, in the first instance, facts related to the scope of information provided to the Veteran regarding the foreseeable risks of his treatment, the foreseeable consequences of failing to undergo treatment, and whether a reasonable person would have proceeded with the surgery even if advised of the risk of an orchiectomy pursuant to 38 C.F.R. § 3.361(d)(1)(ii).   

As an initial matter, the Board has determined that the Veteran gave his informed consent for his surgery in May 1995.  The Veteran was informed of the planned operative procedures, including left testis biopsy and possible orchiectomy, that alternative treatments were reviewed, and that significant postoperative risks including bleeding, infection, failure to remove cancer, infertility and impotence were discussed.  The Veteran then provided his signature to the informed consent form.  The consent form was also signed by a counseling physician and witnessed on May 1, 1995. 

The Veteran's initial challenge to his consent was that he was not informed that his left testicle might be removed and that the signatures by the VA doctor and witness were not legible.  He has contended that he would not have had the surgery if he had known that his left testicle would be removed.  He indicated that he thought the surgery was only to remove the cancer in his left testicle.  However, the Board finds that the consent form specifically reflected that the Veteran was informed of the possibility of an orchiectomy, depending on the results of the biopsy.  Furthermore, his statements that he did not understand are not supported by the record, to include his work-up prior to the surgery as well as the clearly stated planned operative procedure and possible results shown on the consent form.  

Based on the July 2014 Memorandum Decision, the Board will also provide additional analysis as to whether the Veteran gave informed consent for the May 1995 VA surgical procedure with orchiectomy, based on the Veteran's most recent contention that he did not provide informed consent to have a left orchiectomy if biopsy results were inconclusive.

The Court has previously held that it cannot be presumed that a complication was not discussed simply because it was not recorded in a generic consent form.  Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  However, the Court recently clarified that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 104-05 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, such as the one the Veteran signed prior to his May 1995 VA surgery, where there is a dispute concerning what information a doctor provided to his patient.  Id. 

The Court in McNair found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery is more probative than the Veteran's lay statements that a specific risk of testicle removal even if biopsy results were inconclusive was not discussed.  The Board must weigh the Veteran's lay contentions, the signed consent form, and all relevant evidence in the record in the first instance.  McNair, 25 Vet. App. at 104-05.  See also Salis v. United States, 522 F. Supp. 989, 1000 (M.D.Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact.) 

The Court found that this was a factual finding that must be made by the Board in the first instance based on all of the evidence in the record.  It further explained the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105-7.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements.  Id. at 107; see also 38 C.F.R. § 17.32.  As noted above, VA regulations state that a minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)(ii). 

The Court found that this reasonableness test is a factual finding that the Board must make in the first instance; however, the Court provided factors for the Board to consider.  McNair, 25 Vet. App. at 107-8; see also Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010).  The Court indicated that the adjudicator "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  McNair, 25 Vet. App. at 107-8; see also Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  The Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107-8. 

In this case, the Board has determined that the consent form signed by the Veteran is more probative than his allegation that he was not informed of a potential risk or outcome of surgery, specifically the removal of his left testicle even if biopsy results were indeterminate.  Even assuming, arguendo that VA failed to provide information to the Veteran about that potential adverse effect of the May 1995 surgical procedure, the Board has considered the consequences of proceeding with surgery versus foregoing surgery in evaluating whether a reasonable person would have proceeded with the surgery.  The Board finds that a reasonable person, with the Veteran's past medical history of right testicle tumor and current left testicle tumor, would have proceeded with the procedure rather than foregoing it.  Removal of the left testicle is considered a minor risk when faced with leaving a tumor in his left testicle to progress.  

After weighing the Veteran's lay contentions, his signed consent form, and all other relevant evidence in the record, to include the December 2010 and August 2012 VA medical opinions, the Board has determined that a reasonable person faced with similar circumstances would clearly have proceeded with the May 1995 VA surgery.  Any failure to provide information to the Veteran about a potential adverse effect, here removal of the left testicle even if biopsy results were inconclusive is considered a minor, immaterial deviation from the informed consent requirements.  McNair, 25 Vet. App. at 107-8; see also 38 C.F.R. § 17.32.  Based on the foregoing discussion, the Board concludes that informed consent was obtained from the Veteran for his May 1995 VA surgery and that the evidence weighs against the Veteran's contention that he did not provide informed consent for the May 1995 left orchiectomy.

The Board will now discuss whether evidence of record showed that the Veteran has any additional disability related to his May 1995 VA surgical treatment that is proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care; or, is the result of an event not reasonably foreseen.

In this case, the Veteran's absent left testicle, tenderness of the surgical scar, numbness in the area of the surgery and erectile dysfunction were determined to be caused by the VA surgery.  This conclusion is supported by way of opinions from several of the VA examiners.  However, these disabilities were also directly foreseeable due to the type of surgery performed, also as stated by the several examiners.  Further, there is no competent medical evidence of record to say that the disabilities were the result of VA failing to exercise the degree of care that would be expected of a reasonable health care provider.  Several VA examiners have reviewed the operative report and found that the surgery was conducted properly with no complications.  Moreover, the VA examiners from December 2010 and August 2012 medical opinions provided citations to, or included copies of medical literature that supported the type of surgery performed.  Treatise materials submitted by December 2010 VA examiner reflected that the operation of choice for this type of case was to do a radical orchiectomy. 

Evidence of record is equivocal as to whether the Veteran has a left inguinal hernia. While VA treatment records showed that the Veteran was seen for a complaint of pain in the left inguinal area in August 1999, the same treatment record noted the Veteran's report that he developed this pain two years after his surgery.  A May 1998 entry described what appeared to be right inguinal pain.  Even allowing for it involving the left inguinal area, the entry did not list a finding of a hernia and the Veteran was to return to the clinic as needed.  The May 2003 VA medical examination did not find evidence of a hernia, nor did the VA examiner in January 2009.  However, the March 1999 SSA physical examination did note a finding of left inguinal hernia that was easily reducible. 

Even if the presence of a left inguinal hernia is conceded, evidence of record still does not establish that it was a direct result of or caused by the Veteran's May 1995 VA surgery.  VA treatment records from 1995 to 1997 are not reflective of evidence of the hernia.  The record also contains the Veteran's own admission that the hernia developed two years after his surgery.  Thus, the Board finds that the claimed left inguinal hernia was not shown to have been caused by the Veteran's VA surgery in May 1995.

In addition to the claimed numbness at the site of the surgery, the Veteran has also alleged that he suffers from pain and numbness that goes down his leg.  However, there is no objective evidence of a diagnosed disability of the leg.  In that regard, the April 2009 VA examiner acknowledged the Veteran's complaints and that the surgery could have caused the numbness in the area of the surgery, but the examiner did not see the complaint that the numbness and pain radiated down the leg as a viable possibility.  The examiner found that, without question, numbness of the wound could occur but not the type of description given by the Veteran. 

The June 2010 Joint Motion for Remand took issue with the April 2009 opinion by the VA examiner.  However, VA treatment records obtained through SSA showed the Veteran has been tested for evidence of his claimed leg numbness.  The June 2010 EMG/NCV report stated that there was no electrophysiological evidence of polyneuropathy, left obturator neuropathy or radiculopathy.  There is no medical evidence of record to support a finding of an additional disability beyond the surgical site.  There are only the Veteran's subjective complaints of pain and numbness.  While a February 2011 VA treatment record stated that there was left obturator neuropathy by clinical assessment only, the overwhelming majority of objective medical evidence of record of establishes that there is no additional disability in this regard.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone without a diagnosed or identifiable underlying malady cannot constitute a disability for which service connection may be granted), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Evidence of record also does not support the Veteran's contention that he developed depression as a result of his surgery.  VA treatment records obtained from SSA reflected that the Veteran had situational depression that was assessed several years after his surgery and had difficulty in obtaining employment.  The Veteran's own statements associated with his VA pension claim revealed he could not get employment because of his cancer.  In February 1999, the SSA psychological examiner did not diagnose him with depression; rather, the Veteran was diagnosed with bipolar disorder and a personality disorder, the diagnoses that were the foundation of his SSA disability benefits award. 

In addition, the Veteran did not develop his situational depression until several years after his surgery as documented in the VA treatment records.  He has not provided any evidence, other than his statements, which show the May 1995 surgery was the cause or proximate cause of his depression.  The Veteran's claimed depression cannot be said to be caused by his left orchiectomy. 

As the Veteran's claimed depression has been shown as unrelated to his VA surgery, his claimed seizure disorder also cannot be recognized as an additional disability under 38 U.S.C.A. § 1151.  His contention was that he took medications to treat the depression he said was due to his surgery, specifically Paxil, and this medication caused him to have seizures.  In the absence of establishing his depression as directly caused by his May 1995 VA surgery, his claimed seizure disorder cannot be linked to that surgery.  In addition, evidence of record contradicts the Veteran's assertions of having developed seizures as a result of VA prescribed Paxil.  The June 1999 VA treatment record noted that the Veteran had a dizzy spell and fell.  Other entries from that time do not reflect his being prescribed Paxil at the time of his claimed seizures.  In fact, after the Veteran was evaluated for his syncope in July and August 1999, his VA psychiatrist prescribed Paxil for the Veteran's psychiatric symptoms.  There is no medical evidence to show the Veteran as having had a seizure due to his prescribed medication.

The Board is cognizant that the May 2003 VA examiner included the Veteran's self-report of having seizures due to Paxil and that they resolved after he stopped taking the drug.  The examiner also noted that seizures were a potential side effect from certain serotonin uptake drugs.  The examiner then related that the Veteran had a left shoulder AC joint separation that could be attributed to a fall secondary to seizure that was secondary to medication.  However, as the other evidence of record demonstrates, and was not addressed by the examiner, the Veteran did not have a psychiatric disorder that was caused by his VA surgery in May 1995.  Further, he did not have a seizure disorder as a result of taking Paxil. 

The Veteran further claimed a left shoulder disability as a result of a fall due to a seizure caused by his medication.  As noted above, the Veteran's fall in June 1999 was not shown to be due to any reaction to any medication.  In addition, although he fell on his left shoulder, X-ray reports of the left shoulder at that time were negative.  Evidence of record does not show that the Veteran has a left shoulder disability, due to a seizure disorder disability, that was proximately caused by his May 1995 VA surgery.

The Veteran also alleged having developed IBS as a result of medications he was prescribed to treat his arthritis and from taking Paxil.  There is no medical evidence of record that supports the Veteran's contention that he was required to take medication for arthritis or Paxil as a result of a disability linked to his VA surgery in May 1995.  The Veteran's claimed depression and left shoulder conditions have been shown to be unrelated to his May 1995 VA surgical treatment. 

In addition, evidence of record does not demonstrate a current disability involving hair loss at any time during the pendency of the appeal.  The Veteran has made varying allegations of the cause of his hair loss, claiming it was due to Lithium in his VA outpatient entries, due to his May 1995 VA surgery, and due to his taking testosterone.  The May 2003 VA examiner noted that the only complaint the Veteran had was that he noticed some hair in his comb when he combed his hair. Additional VA and SSA examination reports of record have not documented any evidence of hair loss that was shown to be clinically significant, if present at all. 

The Board acknowledges that the May 2003 and April 2009 VA examiners each noted that the taking of testosterone can be associated with hair loss.  The latter examiner stated that the Veteran's hair loss was due to his testosterone treatment and this opinion was shared by the VA examiner from December 2010.  However, as noted, the medical evidence of record does not demonstrate a disability associated with hair loss despite the Veteran having had longstanding testosterone treatment.  In the August 2012 VA medical opinion, the examiner specifically stated that there was no evidence in the record of clinically significant hair loss.

Even if the presence of hair loss is conceded, evidence of record still does not establish that it was a direct result of or caused by the Veteran's May 1995 VA surgery.  Evidence of record has clearly shown that the need for testosterone treatment is due to the absence of the Veteran's left testis, as the right testicle had been removed years earlier.  Evidence of record has reflected that the removal of the left testicle was done through informed consent and proper treatment.  Thus, the absence of the remaining testicle is not a disability proximately caused by VA as a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault.  Several VA examiners have opined that the testosterone treatment was a proper means of treatment in the complete absence of the Veteran's testes.  The need for such treatment was also a clearly foreseeable event, as noted by the VA examiner in August 2012. 

In regard to the Veteran's claimed liver cysts, according to the medical evidence of record, they are not clinically significantly as per the CT scan report of July 1997. The May 2003 VA examiner noted that testosterone therapy was sometimes associated with hepatic cysts.  The August 2012 VA examiner further opined that there was no evidence of liver disease in the record.  While VA outpatient records noted that the Veteran was followed for a period of time after the CT scan results were known, several additional VA outpatient entries noted that his liver function tests did not show evidence of any type of impairment.  Based on the foregoing discussion, the Veteran's claimed liver cysts have not been shown to be related to his May 1995 VA surgical treatment.

The only evidence to directly support the Veteran's multifaceted claim is his lay statements that he suffered several additional disabilities as a result of his left orchiectomy in May 1995.  The Veteran is capable of observing symptoms related to his claimed additional disabilities and the Board ultimately finds statements from the Veteran in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Nevertheless, these statements are not competent evidence sufficient to establish that he experiences additional disability related to his May 1995 VA surgery as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The cause of the claimed disabilities cannot be made by the Veteran as a lay person based on mere personal observation, i.e., perceived by visual observation or by any other of the senses.  The claimed disabilities are not simple disorders that the Veteran or other lay persons are competent to identify.  Therefore, the Veteran's assertions are not competent evidence to establish that he experiences additional disabilities related to left testicle removal in May 1995 as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.  38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Upon consideration of all of the evidence of record, the Board finds that the evidence of record does not establish that the Veteran failed to give informed consent, or that he has any additional disability that is proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care; or, that any additional disability is the result of an event not reasonably foreseen.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, as a result of VA medical treatment, including testicular tumor surgery in May 1995, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment, including testicular tumor surgery in May 1995, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


